 

EXHIBIT 10.2

 

THIS AGREEMENT (this “Agreement”), dated August 13, 2012 is entered into by and
between CARBONICS CAPITAL CORPORATION, a Delaware corporation (the “Company”),
and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

 

WHEREAS:

 

A.Reference is made to the agreement between the Company and the Investor dated
December 6, 2011, as supplemented on May 31, 2012, (the “Debenture Purchase
Agreement”) regarding the purchase by the Investor and the issuance by the
Company of certain Series C Convertible Debentures.

 

B.The Debenture Purchase Agreement provided for, among other things, the
issuance of a number of Series C Convertible Debentures, including a third
Series C Convertible Debenture in the face amount of $475,000 referred to in the
Debenture Purchase Agreement as the “Third Funding.”

 

C.The parties desire that the Third Funding be made in multiple tranches, as
follows, and close on the dates set forth below on the terms and conditions set
forth in this Agreement:

 

i.$25,000 – Closing Date: The date hereof (the “First Tranche”)

 

ii.$450,000 –to be closed on a date, or in further tranches on multiple dates as
may be agreed to between the parties (the “Subsequent Tranches”).

 

D.All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Debenture Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1.          The parties agree that the Series C Closing with respect to the
First Tranche shall take place on the date hereof.

 

2.          The parties agree that the Series C Closings with respect to the
Subsequent Tranches shall take place on such other date, or in tranches on
multiple dates, as is mutually agreed to by the Company and the Investor,
subject to the satisfaction of the terms and conditions of the Debenture
Purchase Agreement and the satisfaction of the conditions to the Third Funding
set forth in the Debenture Purchase Agreement.

 

3.          The Investor represents that the Investor Representations and
Warranties are true and correct as of the date hereof. The Company represents
that the Company Representations and Warranties are true and correct as of the
date hereof.

 

 

 

 

4.          The parties agree that gross proceeds to be paid for the Series C
Convertible Debenture at the Closing of the First Tranche of the Third Funding
shall be disbursed via wire transfer in immediately available U.S. funds,
payable to the following parties in accordance with the respective wiring
instructions attached hereto as Exhibit A:

 

Gross Proceeds:  From YA Global Investments, L.P.  $25,000.00            Less: 
None  $0.00            Net Proceeds:  Net Proceeds Payable to the Company 
$25,000.00 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 

 

 

 

Carbonics Capital Corporation   YA Global Investments, L.P.             By:
Yorkville Advisors, LLC       Its: Investment Manager By: /s/ Stephen Schoepfer
      Name: Stephen Schoepfer   By: /s/ Mark Angelo Title:
Chief Executive Officer   Name: Mark Angelo       Its: Portfolio Manager

 

 

 

 

EXHIBT A

 

WIRING INSTRUCTIONS

 

Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423     Routing #:
123205054     Account Name: Westport Energy, LLC (*)     Account #:

  



* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Carbonics. Westport is a wholly owned subsidiary of Carbonics.

 

Exhibit A – Wiring Instructions

 



 

